Exhibit 10.2

AMENDMENT NO. 2 TO SECOND RESTATED LICENSE AGREEMENT

This Amendment No. 2 to the Second Restated License Agreement (this “Amendment
No. 2”) is made and effective as of September 20, 2016 by and between Crucell
Holland B.V., a corporation organized under the laws of the Netherlands, having
offices at Archimedesweg 4-6, 2333 CN Leiden, the Netherlands (“CRUCELL”) and
Altimmune, Inc., a Delaware corporation, having offices located at 19 Firstfield
Road, Gaithersburg, Maryland, USA 20878, f/k/a VAXIN INC., a Delaware
corporation, having offices located at 1500 First Avenue North, Birmingham,
Alabama, U.S.A. (“ALTIMMUNE”).

Recitals

Whereas CRUCELL and ALTIMMUNE entered into a Second Restated License Agreement
effective as of October 4, 2005 (the “Agreement”);

Whereas CRUCELL and ALTIMMUNE entered into the Amendment No. 1 to Second
Restated License Agreement effective as of September 25, 2015;

Whereas ALTIMMUNE is adding STRATEGIC PARTNERS; and

Whereas CRUCELL and ALTIMMUNE desire to further amend the Agreement on the terms
and conditions set forth below in accordance with Section 14.1 of the Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, CRUCELL and ALTIMMUNE hereby agree as follows:

 

1.

Definitions and Cross References. Unless otherwise specified herein, each
capitalized term shall have the meaning assigned to it in the Agreement and each
reference to a Section or Article shall refer to the corresponding Section or
Article in the Agreement. For clarity, the terms ALTIMMUNE and VAXIN shall have
the same meaning.

 

2.

Exhibit 1.1 of the Agreement. Exhibit 1.1 of the Agreement is amended to add the
following under the header Approved STRATEGIC PARTNERS:

Fujifilm Diosynth Biotechnologies
Emergent Biosciences

 

3.

3.Counterparts. This Amendment No. 2 may be executed is one or more counterparts
or facsimiles thereof, each of which together shall constitute a single
instrument.

(signature page follows)

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, CRUCELL and ALTIMMUNE have caused this Amendment No. 2 to be
duly executed by their authorized representatives on the dates written herein
below and effective as of September 20, 2016.

For: Crucell Holland B.V.For: Altimmune, Inc.

/s/ Maarten Santman/s/ William Enright

SignatureSignature

Maarten SantmanWilliam Enright

Printed NamePrinted Name

26 Sept 201620 Sept 2016

DateDate

 

 

 

 

 

Page 2 of 2

 